Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino US 20140161093 in view of Jung US 20180279145.

Regarding claims 1, 11, Hoshino teaches receiving, from the base station, downlink control information including information indicating a CSI reporting timing when the control channel-based CSI reporting is to be performed; and
reporting CSI measured by a channel state information reference signal (CSI-RS) received from the base station via a control channel at the CSI reporting timing (aperiodic CSI 

Hoshino is silent on receiving, from a base station, setting information for control channel-based CSI reporting;
the setting information includes information indicating one or more control channel resources allocated for control channel-based CSI reporting.
Jung teaches receiving, from a base station, setting information for control channel-based CSI reporting;
the setting information includes information indicating one or more control channel resources allocated for control channel-based CSI reporting (fig. 18b, [0562-0564], for support see priority document 10-2017-0076015 fig 18b).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Hoshino by   receiving, from a base station, setting information for control channel-based CSI reporting; the setting information includes information indicating one or more control channel resources allocated for control channel-based CSI reporting, as shown by Jung. This modification would benefit the system by providing a means for communicating to the terminal which resources to use.


Regarding claims 3, 13, the downlink control information is downlink control information including uplink resource allocation information for uplink transmission (Hoshino: [0008]).

Allowable Subject Matter
Claims 4-10, 14, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD B ABELSON/Primary Examiner, Art Unit 2476